United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 8, 2018           Decided February 26, 2019

                        No. 18-3052

             IN RE: GRAND JURY INVESTIGATION


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-gj-00034)


    Paul D. Kamenar argued the cause and filed the briefs for
appellant.

    James C. Martin argued the cause for amicus curiae
Concord Management and Consulting LLC in support of
appellant. With him on the briefs were Colin E. Wrabley, Eric
A. Dubelier, and Katherine J. Seikaly.

    Montgomery Blair Sibley was on the brief for amicus
curiae Montgomery Blair Sibley in support of appellant.

     Michael R. Dreeben, Attorney, U.S. Department of
Justice, argued the cause for appellee. With him on the brief
were Robert S. Mueller, III, Special Counsel, and Jeannie S.
Rhee and Adam C. Jed, Attorneys.

     Elizabeth B. Wydra and Ashwin P. Phatak were on the
brief for amici curiae Constitutional and Administrative Law
Scholars in support of appellee.
                               2

    Before: HENDERSON, ROGERS and SRINIVASAN, Circuit
Judges.

    Opinion for the court filed by Circuit Judge ROGERS.

     ROGERS, Circuit Judge: Andrew Miller appeals an order
holding him in contempt for failing to comply with grand jury
subpoenas served on him by Special Counsel Robert S.
Mueller, III. He contends the Special Counsel’s appointment
is unlawful under the Appointments Clause of the Constitution,
and therefore the contempt order should be reversed. We
affirm.

                               I.

     The relevant statutory and regulatory authority relating to
the context in which this appeal arises are as follows.

                                A.
     The Attorney General is the head of the Department of
Justice (“the Department”). 28 U.S.C. § 503. The Attorney
General must be appointed by the President with the advice and
consent of the Senate. Id. Congress also created the position
of Deputy Attorney General, who also must be appointed by
the President with the advice and consent of the Senate. Id.
§ 504. Congress has “vested” in the Attorney General virtually
“[a]ll functions of other officers of the Department,” id. § 509,
and has empowered the Attorney General to authorize other
Department officials to perform the functions of the Attorney
General, id. § 510. Congress has also authorized the Attorney
General to commission attorneys “specially retained under the
authority of the Department” as “special assistant to the
Attorney General or special attorney,” id. § 515(b), and
provided “any attorney specially appointed by the Attorney
                                3
General under law, may, when specifically directed by the
Attorney General, conduct any kind of legal proceeding, civil
or criminal . . . which United States attorneys are authorized by
law to conduct,” id. § 515(a). Congress has also provided for
the Attorney General to “appoint officials . . . to detect and
prosecute crimes against the United States.” Id. § 533(1).
These statutes authorize the Attorney General to appoint
special counsels and define their duties. See, e.g., United States
v. Nixon, 418 U.S. 683, 694 (1974).

     At various times, independent counsels within the
Department have conducted investigations and instituted
criminal prosecutions pursuant to the Ethics in Government
Act of 1978 (“the Act”). The Act authorized the appointment
of an independent counsel upon a referral of a matter by the
Attorney General to a three-judge court that could name an
independent counsel. See 28 U.S.C. §§ 591–599 (expired). In
1999, shortly before these provisions expired, the Department
issued regulations to “replace” the Act with a procedure within
the Executive Branch for appointing special counsels. Office
of Special Counsel, 64 Fed. Reg. 37,038 (July 9, 1999); 28
C.F.R. §§ 600.1–600.10. A special counsel is to be afforded
wide discretion in the conduct of the investigation while
“ultimate responsibility for the matter and how it is handled”
resides in the Attorney General. 64 Fed. Reg. at 37,038.

     Under Department regulations, the Attorney General
establishes the Special Counsel’s jurisdiction and determines
whether additional jurisdiction is necessary to resolve the
assigned matter or matters. 28 C.F.R. § 600.4(a), (b). The
Special Counsel is required to “comply with the rules,
regulations, procedures, practices and policies of the
Department of Justice.” Id. § 600.7(a). Additionally, the
“Attorney General may request that the Special Counsel
provide an explanation for any investigative or prosecutorial
                                4
step.” Id. § 600.7(b). And the Special Counsel must notify the
Attorney General of important events in the investigation under
the Department’s Urgent Reports guidelines. Id. § 600.8(b).
The regulations provide that after review the Attorney General
may conclude that a contemplated action is “so inappropriate
or unwarranted under established Departmental practices that
it should not be pursued.” Id. § 600.7(b). During review, the
Attorney General is to “give great weight” to the views of the
Special Counsel. Id.

     The regulations also address discipline, removal, and the
resources for the Special Counsel’s investigation. The
Attorney General has authority to discipline and to remove a
Special Counsel for “misconduct, dereliction of duty,
incapacity, conflict of interest, or for other good cause,
including violation of Departmental policies.” Id. § 600.7(d).
The Attorney General establishes the budget for the Special
Counsel’s investigation, and is to determine whether the
investigation should continue at the end of each fiscal year. Id.
§ 600.8(a)(1), (a)(2).

                                 B.
     The circumstances giving rise to this appeal began on
March 2, 2017, when then-Attorney General Jeff Sessions
recused himself “from any existing or future investigations of
any matters related in any way to the campaigns for President
of the United States.” Press Release No. 17-237, U.S. Dep’t of
Justice, Attorney General Sessions Statement on Recusal (Mar.
2, 2017). Department regulations provide that “no employee
shall participate in a criminal investigation or prosecution if he
has a personal or political relationship” with any person
“involved in the conduct that is the subject of the investigation
or prosecution.” 28 C.F.R. § 45.2. Attorney General Sessions
announced in a press release that “[c]onsistent with the
succession order for the Department of Justice,” the then-
                               5
Acting Deputy Attorney General Dana Boente “shall act as and
perform the functions of the Attorney General with respect to
any matters from which I have recused myself to the extent they
exist.” Press Release No. 17-237. During testimony before the
U.S. House of Representatives Permanent Select Committee on
Intelligence on March 20, 2017, then-Director James Comey
confirmed that the Federal Bureau of Investigation (“FBI”) was
investigating the Russian Government’s efforts to interfere in
the 2016 U.S. presidential election, including investigating the
nature of any links between President Trump’s campaign and
the Russian Government.

     On April 26, 2017, Rod J. Rosenstein was sworn in as
Deputy Attorney General. By Appointment Order of May 17,
2017, invoking “the authority vested in me as Acting Attorney
General, including 28 U.S.C. §§ 509, 510, and 515,” General
Rosenstein appointed Robert S. Mueller, III, to serve as Special
Counsel for the Department to investigate the Russian
Government’s efforts to interfere in the 2016 presidential
election and “related matters” and to prosecute any federal
crimes uncovered during the investigation. U.S. Dep’t of
Justice, Off. of Dep. Att’y Gen., Order No. 3915-2017,
Appointment of Special Counsel to Investigate Russian
Interference With the 2016 Presidential Election and Related
Matters (May 17, 2017) (“Appointment Order”). The
Appointment Order stated that “Sections 600.4 through 600.10
of Title 28 of the Code of the Federal Regulations” shall apply
to the Special Counsel. Id.

     Approximately one year later, Special Counsel Mueller
issued multiple grand jury subpoenas requiring Andrew Miller
to produce documents and to appear before the grand jury.
After Miller failed to appear, the Special Counsel moved to
compel his testimony and for an order to show cause why
Miller should not be held in civil contempt for failure to appear
                             6
before the grand jury. Miller filed a motion to quash the
subpoenas on the ground that the Special Counsel’s
appointment violated the Appointments Clause of the
Constitution, adopting by reference arguments made in a
separate case by Concord Management and Consulting LLC
(“Concord Management”), which was also being prosecuted by
the Special Counsel. The district court denied the motion to
quash and held Miller in civil contempt. In re Grand Jury
Investigation, 315 F. Supp. 3d 602, 667 (D.D.C. 2018).

                             II.

     On appeal, Miller challenges the authority of Special
Counsel Mueller on the grounds that his appointment is
unlawful under the Appointments Clause because: (1) the
Special Counsel is a principal officer who was not appointed
by the President with the advice and consent of the Senate;
(2) Congress did not “by law” authorize the Special Counsel’s
appointment; and (3) the Special Counsel was not appointed by
a “Head of Department” because the Attorney General’s
recusal from the subject matter of the Special Counsel’s
investigation did not make the Deputy Attorney General the
Acting Attorney General. This court’s review is de novo. See
Recording Indus. Ass’n of America v. Verizon Internet Servs.,
Inc., 351 F.3d 1229, 1233 (D.C. Cir. 2003).

    The Appointments Clause in Article II states:

       [The President] shall nominate, and by and with the
       Advice and Consent of the Senate, shall appoint
       Ambassadors, other public Ministers and Consuls,
       Judges of the supreme Court, and all other Officers of
       the United States, whose Appointments are not herein
       otherwise provided for, and which shall be established
       by Law: but the Congress may by Law vest the
                                   7
        Appointment of such inferior Officers, as they think
        proper, in the President alone, in the Courts of Law, or
        in the Heads of Departments.

U.S. Const. art. II, § 2, cl. 2.

                               A.
    As interpreted by the Supreme Court, the Appointments
Clause distinguishes between “principal officers,” who must be
nominated by the President with advice and consent of the
Senate, and “inferior officers,” who may be appointed by the
President alone, or by heads of departments, or by the judiciary,
as Congress allows. Morrison v. Olson, 487 U.S. 654, 670–71
(1988) (quoting Buckley v. Valeo, 424 U.S. 1, 132 (1976)).
Thus, if Special Counsel Mueller is a principal officer, his
appointment was in violation of the Appointments Clause
because he was not appointed by the President with advice and
consent of the Senate. Binding precedent instructs that Special
Counsel Mueller is an inferior officer under the Appointments
Clause.

     An inferior officer is one “whose work is directed and
supervised at some level by others who were appointed by
Presidential nomination with the advice and consent of the
Senate.” Edmond v. United States, 520 U.S. 651, 663 (1997).
In Edmond, the Supreme Court applied three factors to
determine whether an officer was inferior: degree of oversight,
final decision-making authority, and removability. Id. at 663–
66. According to Miller, those considerations point to Special
Counsel Mueller being a principal, rather than inferior, officer
because the Office of Special Counsel regulations impose
various limitations on the Attorney General’s ability to exercise
effective oversight of the Special Counsel.              But as
foreshadowed in this court’s opinion in In re Sealed Case, 829
F.2d 50 (D.C. Cir. 1987), a supervisor’s ability to rescind
                               8
provisions assuring an officer’s independence can render that
officer inferior.     There, this court recognized that an
independent counsel was an inferior officer because his office
was created pursuant to a regulation and “the Attorney General
may rescind this regulation at any time, thereby abolishing the
Office of Independent Counsel.” Id. at 56; see Morrison, 487
U.S. at 721 (Scalia, J., dissenting).

     The Attorney General, an officer appointed by the
President with the advice and consent of the Senate, has
authority to rescind at any time the Office of Special Counsel
regulations or otherwise render them inapplicable to the
Special Counsel. Unlike the independent counsel in Morrison,
487 U.S. at 660–64, whose independence and tenure protection
were secured by Title VI of the Ethics in Government Act,
Special Counsel Mueller is subject to greater executive
oversight because the limitations on the Attorney General’s
oversight and removal powers are in regulations that the
Attorney General can revise or repeal, see 5 U.S.C. § 553(a)(2),
(b)(A), (b)(B), (d)(3); absent such limitations, the Attorney
General would retain plenary supervisory authority of the
Special Counsel under 28 U.S.C. § 509. Furthermore, even if
at the time of the appointment of Special Counsel Mueller only
the Attorney General could rescind the regulations, the Acting
Attorney General could essentially accomplish the same thing
with specific regard to Special Counsel Mueller by amending
his Appointment Order of May 17, 2017, to eliminate the
Order’s good cause limitations on the Special Counsel’s
removal (on which Miller focuses particular attention).

    In either event, Special Counsel Mueller effectively serves
at the pleasure of an Executive Branch officer who was
appointed with the advice and consent of the Senate. See 28
U.S.C. §§ 509, 515(a), 516; Free Enter. Fund v. Pub. Co.
Accounting Oversight Bd., 561 U.S. 477, 509 (2010);
                                9
Appointment Order (May 17, 2017). The control thereby
maintained means the Special Counsel is an inferior officer.
See Sealed Case, 829 F.2d at 56–57. Miller’s contention that
Special Counsel Mueller is a principal officer under the
Appointments Clause thus fails.

                               B.
     The question whether Congress has “by law” vested
appointment of Special Counsel Mueller in the Attorney
General has already been decided by the Supreme Court. In
United States v. Nixon, 418 U.S. 683, 694 (1974), the Court
stated: “[Congress] has also vested in [the Attorney General]
the power to appoint subordinate officers to assist him in the
discharge of his duties. 28 U.S.C. §§ 509, 510, 515, 533.” In
acting pursuant to those statutes, the Court held, the Attorney
General validly delegated authority to a special prosecutor to
investigate offenses arising out of the 1972 presidential
election and allegations involving President Richard M. Nixon.
Id.

     Miller contends, unpersuasively, that the quoted sentence
in Nixon, 418 U.S. at 694, is dictum because the issue whether
the Attorney General had statutory authority to appoint a
special prosecutor was not directly presented and the Supreme
Court did not analyze the text of the specific statutes. It is true
that a statement not necessary to a court’s holding is dictum.
See City of Okla. City v. Tuttle, 471 U.S. 808, 842 (1985);
Sierra Club v. EPA, 322 F.3d 718, 724 (D.C. Cir. 2003);
Martello v. Hawley, 300 F.2d 721, 722–23 (D.C. Cir. 1962).
But Miller misreads Nixon, for the Supreme Court was
presented with the question whether a justiciable controversy
existed. When the Special Prosecutor issued a subpoena to the
President to produce certain recordings and documents, the
President moved to quash the subpoena, asserting a claim of
executive privilege, id. at 688, and maintained the claim was
                               10
nonjusticiable because it was “intra-executive” in character, id.
at 689. The Supreme Court held there was a justiciable
controversy because the regulations issued by the Attorney
General gave the Special Prosecutor authority to contest the
President’s invocation of executive privilege during the
investigation. Id. at 695–97. In this analysis, the Attorney
General’s statutory authority to issue the regulations was a
necessary antecedent to determining whether the regulations
were valid, and, therefore, was necessary to the decision that a
justiciable controversy existed. The Supreme Court’s quoted
statement regarding the Attorney General’s power to appoint
subordinate officers is, therefore, not dictum. Moreover, under
this court’s precedent, “carefully considered language of the
Supreme Court, even if technically dictum, generally must be
treated as authoritative.” United States v. Fields, 699 F.3d 518,
522 (D.C. Cir. 2012).

     Furthermore, in Sealed Case, 829 F.2d at 52–53, this court
recognized that the statutory scheme creating the Department
vests authority in the Attorney General to appoint inferior
officers to investigate and to prosecute matters with a level of
independence. There, the Attorney General appointed an
independent counsel and promulgated regulations to create an
office to investigate whether Lieutenant Colonel Oliver L.
North and other officials violated federal criminal law in
connection with the shipment or sale of military arms to Iran
and the transfer or diversion of funds connected to any sales
(referred to as the Iran/Contra matter). The Attorney General
also authorized the independent counsel to prosecute any
violations of federal criminal laws uncovered during
investigation of the Iran/Contra matter. Id. at 52. North
refused to comply with a grand jury subpoena, arguing that the
independent counsel’s appointment was invalid. Id. at 54–55.
This court disagreed:
                               11
        We have no difficulty concluding that the Attorney
        General possessed the statutory authority to create the
        Office of Independent Counsel: Iran/Contra and to
        convey to it the ‘investigative and prosecutorial
        functions and powers’ described in . . . the
        regulation. . . . While [5 U.S.C. § 301 and 28 U.S.C.
        §§ 509, 510, and 515] do not explicitly authorize the
        Attorney General to create an Office of Independent
        Counsel virtually free of ongoing supervision, we read
        them as accommodating the delegation at issue here.

Id. at 55.

     The issue before the court was whether the independent
counsel was authorized to investigate and to prosecute officials
in regard to the Iran/Contra matter. As such, the Attorney
General’s authority to appoint an independent counsel was
antecedent to deciding whether the Attorney General validly
delegated authority to the independent counsel. The court’s
quoted statements regarding the Attorney General’s statutory
authority to appoint an independent counsel are, therefore, not
dicta as Miller suggests.

     To the extent Miller incorporates arguments of Amicus
Curiae Concord Management, he maintains that in Sealed Case
this court held only that the Attorney General had authority to
delegate powers to an already appointed position inside the
Department, not authority to appoint a new special counsel
outside of the Department. The court expressly noted that the
statutory scheme authorized the Attorney General to delegate
powers to “others within the Department of Justice.” Id. at 55
n.29. Miller is correct that in that case, the independent counsel
had two parallel appointments: one from the Attorney General
to the Office of Independent Counsel: Iran/Contra and an
earlier one from a Special Division under the Ethics in
                               12
Government Act, 28 U.S.C. § 593(b). But this court explicitly
declined to address whether the independent counsel’s initial
appointment under the Act was valid, thereby avoiding the
need to consider any constitutional questions raised by the Act.
Sealed Case, 829 F.2d at 55–56, 62; see Appellee Br. 34.
Therefore, this court assumed that the independent counsel did
not already hold a position inside the Department when it held
that the Attorney General’s appointment of him to the Office
of Independent Counsel: Iran/Contra was valid. That analysis
applies equally to the facts of the instant case.

     Because binding precedent establishes that Congress has
“by law” vested authority in the Attorney General to appoint
the Special Counsel as an inferior officer, this court has no need
to go further to identify the specific sources of this authority.
See generally Grand Jury Investigation, 315 F. Supp. 3d at
651–58; see also 28 U.S.C. §§ 515(b), 533(1). Miller’s cursory
references to a “clear statement” argument he presented to the
district court are insufficient to preserve that issue for appeal
and it is forfeited. New York Rehab. Care Mgmt., LLC v. NLRB,
506 F.3d 1070, 1076 (D.C. Cir. 2007); Carducci v. Regan, 714
F.2d 171, 177 (D.C. Cir. 1983); see United States v. Olano, 507
U.S. 725, 733 (1993).

                                C.
     The statutory and regulatory scheme demonstrate, contrary
to Miller’s contention, that at the time of Special Counsel
Mueller’s appointment, Acting Attorney General Rosenstein
was the “Head of Department” under the Appointments Clause
as to the matter on which the Attorney General was recused.
The Attorney General is the head of the Department of Justice,
28 U.S.C. § 503, and an Acting Attorney General becomes the
head of the Department when acting in that capacity because
an acting officer is vested with the same authority that could be
exercised by the officer for whom he acts, Ryan v. United
                               13
States, 136 U.S. 68, 81 (1890); Keyser v. Hitz, 133 U.S. 138,
145–46 (1890); see also Acting Officers, 6 Op. O.L.C. 119, 120
(1982).

     Miller’s view that the Attorney General’s recusal did not
make the Deputy Attorney General the “Acting” Attorney
General, and, therefore, the Deputy Attorney General lacked
authority to appoint Special Counsel Mueller as an inferior
officer, ignores the statutory scheme. Section 508(a) of Title
28 provides: “In case of a vacancy in the office of Attorney
General, or of his absence or disability, the Deputy Attorney
General may exercise all the duties of that office.” The word
“disability” means the “inability to do something” or “lack of
legal qualification to do a thing.” Webster’s Third New
International Dictionary 642 (1981). Congress is presumed to
use words to have their ordinary meaning absent indication to
the contrary. Russello v. United States, 464 U.S. 16, 21 (1983);
Perrin v. United States, 444 U.S. 37, 42 (1979).

     Miller would qualify Congress’s meaning as limited to a
“wholesale absence or disability, not a recusal to act on a single
issue.” Appellant Br. 36–41. His interpretation is contrary to
the structure Congress created for the Department whereby the
Deputy Attorney General can carry on when the Attorney
General is unable to act on a matter. A statute and Department
regulation disqualify any officer or Department employee from
participating in an investigation or prosecution that may
involve “a personal, financial, or political conflict of interest,
or the appearance thereof.” 28 U.S.C. § 528; see 28 C.F.R.
§ 45.2(a). Department regulation 28 C.F.R. § 45.2(a) bars
involvement where there is a conflict of interest, and then-
Attorney General Sessions invoked that regulation as to the
investigation of Russia’s interference in the 2016 presidential
campaign. Hon. Jeff Sessions, Attorney General, Prepared
Remarks to the United States Senate Select Committee on
                                14
Intelligence (June 13, 2017). At the time of the Special
Counsel’s appointment then, the Attorney General had a
“disability” because he lacked legal qualification to participate
in any matters related to that conflict. See Russello, 464 U.S.
at 21; Webster’s Third New International Dictionary 642
(1981). Under Miller’s view, there could be no Attorney
General, acting or otherwise, to be in charge of the matter.

     Our understanding of Congress’s use of the word
“disability” in Section 508 accords with courts’ interpretations
of Rule 25(a) of the Federal Rules of Criminal Procedure. Rule
25(a) provides that if a judge cannot proceed to preside at a trial
due to “death, sickness, or other disability,” another judge may
complete the trial. Courts have interpreted “disability” to
include recusal. In re United States, 614 F.3d 661, 661 (7th
Cir. 2010); United States v. Hall, 171 F.3d 1133, 1153 (8th Cir.
1999); United States v. Sartori, 730 F.2d 973, 976 (4th Cir.
1984); Bennett v. United States, 285 F.2d 567, 572 (5th Cir.
1960). The authorities Miller cites to support his interpretation
— the Vacancies Act of 1868 and Moog Inc. v. United States,
Misc. No. Civ-90-215E, 1991 WL 46518 (W.D.N.Y. Apr. 1,
1991) — provide no basis to conclude Congress intended a
different meaning of “disability” in Section 508(a). In
challenging the validity of the analogy on the basis that all
federal judges have been appointed by the President with the
advice and consent of the Senate, 28 U.S.C. § 133, Miller
overlooks that by statute so is the Deputy Attorney General, 28
U.S.C. § 504.

     Therefore, the Attorney General’s single-issue recusal is a
“disability” that created a vacancy that the Deputy Attorney
General was eligible to fill. Miller points to no basis on which
this court could conclude that Congress did not intend the term
“disability” to have its ordinary meaning. See Russello, 464
U.S. at 21.
                               15

      Still Miller maintains that Section 508 does not make the
Deputy Attorney General an “acting” officer but only
authorizes the Deputy Attorney General to perform the duties
of the Attorney General’s office and the Attorney General
remains the “Head of Department” for Appointments Clause
purposes. Congress has authorized the Deputy Attorney
General to perform “all the duties of th[e] office” in case of a
vacancy, 28 U.S.C. § 508(a), such that the Deputy becomes the
“Acting” Attorney General. As to the recused matter, the
Acting Attorney General has authority to appoint inferior
officers because that is part of the authority that could be
exercised by the Attorney General. Miller’s position that the
Deputy Attorney General only becomes the “Acting” Attorney
General if the Federal Vacancies Reform Act, 5 U.S.C. § 3345,
is triggered — and that the Act is triggered, he maintains, only
upon a complete inability to perform the functions and duties
of the Attorney General’s office — overlooks that the Act
explicitly provides it is not the exclusive means to designate an
“acting” official. 5 U.S.C. § 3347(a)(1)(B). Other statutes may
temporarily authorize an officer or employee to perform the
functions and duties of a specified office. Id. Miller does not
explain why 28 U.S.C. § 508 is not such a statute that
temporarily authorizes an officer to temporarily perform the
duties of the Attorney General. See S. Rep. No. 105-250, at
15–16 (1998); see also Noel Canning v. NLRB, 705 F.3d 490,
511 (D.C. Cir. 2013), aff’d on other grounds, 134 S. Ct. 2550
(2014). Therefore, Special Counsel Mueller was properly
appointed by a head of Department, who at the time was the
Acting Attorney General.

     Because the Special Counsel is an inferior officer, and the
Deputy Attorney General became the head of the Department
by virtue of becoming the Acting Attorney General as a result
of a vacancy created by the disability of the Attorney General
                             16
through recusal on the matter, we hold that Miller’s challenge
to the appointment of the Special Counsel fails. Accordingly,
we affirm the order finding Miller in civil contempt.